Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 1 of 59




                 EXHIBIT 1
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 2 of 59
10/2/2020                                       Tian Bu - Head of Data Science - AppDynamics | LinkedIn



                                                                                                          Join now    Sign in




     Tian Bu                                                                          AppDynamics
     New Providence, New Jersey · 500+ connections
                                                                                      University of Massachusetts
                                                                                      Amherst
            Sign in to Connect




     Activity
     If you have seen enough SNOW today, here's another exciting news ;)
     Liked by Tian Bu


                             Really excited to be joining Bloomberg Businessweek Live this
                             afternoon and share what we are up to at Kiswe !!!
                             Liked by Tian Bu



                             Frustrated with Agile? Read our white paper to learn: - The
                             importance of skills, specific roles, and team structure - How to ensure
                             alignment on...
                             Liked by Tian Bu


            Sign in to see all activity



https://www.linkedin.com/in/tian-bu-1272662                                                                                     1/5


                                                                                                                     Exhibit 15, Page 1
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 3 of 59
10/2/2020                                     Tian Bu - Head of Data Science - AppDynamics | LinkedIn



                                                                                                        Join now    Sign in


                  Head of Data Science
                  AppDynamics
                  Apr 2017 – Present · 3 years 7 months
                  San Francisco Bay Area




     Education
                  University of Massachusetts Amherst
                  Ph.D. · Computer Science
                  1997 – 2002




            View Tian’s full profile
            See who you know in common

            Get introduced

            Contact Tian directly


               Sign in to view full profile




     People also viewed
                  Ziv Salzman
                  Director of Engineering at AppDynamics
                  San Francisco, CA

                  Swathi Bhat
                  Senior Product Manager, at AppDynamics
                  San Francisco Bay Area

                  Jeffrey Pollock
                  Senior Customer Success Manager at AppDynamics
https://www.linkedin.com/in/tian-bu-1272662                                                                                   2/5


                                                                                                                   Exhibit 15, Page 2
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 4 of 59
10/2/2020                                        Tian Bu - Head of Data Science - AppDynamics | LinkedIn



                                                                                                           Join now    Sign in


                  Architect, Security and Infrastructure at AppDynamics
                  San Francisco, CA

                  Balaji Saireddy
                  Senior Engineering Manager @ AppDynamics
                  Santa Clara, CA

                  Toni Diaz
                  Channel Marketing @ AppDynamics (Cisco)
                  Dallas-Fort Worth Metroplex

                  Emily Harp
                  Field Marketing Manager- East at AppDynamics
                  New York, NY

                  Rob Petty
                  Technology Leader at AppDynamics
                  San Francisco, CA

                  Jack Kilgore
                  Sales Development Representative at (Cisco) AppDynamics
                  Dallas, TX

                  Kevin W.
                  VP, Corporate Development and Strategy at AppDynamics, the #1 and fastest-growing APM
                  solution!
                  Greater Colorado Springs Area

     Show more profiles



     Others named Tian Bu
                  Tian BU
                  Étudiant(e) (Istituto Marangoni)
                  Paris

                  Tian Bu
                  Public Policy Professional
                  Los Angeles, CA

                  Tian Bu

https://www.linkedin.com/in/tian-bu-1272662                                                                                      3/5


                                                                                                                      Exhibit 15, Page 3
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 5 of 59
10/2/2020                                      Tian Bu - Head of Data Science - AppDynamics | LinkedIn



                                                                                                         Join now    Sign in

                  Vincy Jia Tian Bu
                  Equity Research Analyst at UBS
                  London


     48 others named Tian Bu are on LinkedIn


            See others named Tian Bu



     Add new skills with these courses
                           Google Cloud Platform for Machine Learning Essential Training




                           Introduction to Quantum Computing



                           Apache PySpark by Example



            See all courses



     Tian’s public profile badge
     Include this LinkedIn profile on other websites


                    Tian Bu


                 Head of Data Science at AppDynamics


                 University of Massachusetts Amherst


            View profile


https://www.linkedin.com/in/tian-bu-1272662                                                                                    4/5


                                                                                                                    Exhibit 15, Page 4
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 6 of 59
10/2/2020                                     Tian Bu - Head of Data Science - AppDynamics | LinkedIn



            View profile badges                                                                         Join now    Sign in




                  © 2020                                          About

     Accessibility                                                User Agreement

     Privacy Policy                                               Cookie Policy

     Copyright Policy                                             Brand Policy

     Guest Controls                                               Community Guidelines

     Language




https://www.linkedin.com/in/tian-bu-1272662                                                                                   5/5


                                                                                                                   Exhibit 15, Page 5
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 7 of 59
10/2/2020                                        Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                   Join now    Sign in


            Gang Chen




     Gang Chen                                                                     NVIDIA
     Senior Engineer at NVIDIA
                                                                                   University of Iowa
     Santa Clara, California · 247 connections
                                                                                   Personal Website
            Sign in to Connect




     Experience
                  Senior Engineer
                  NVIDIA
                  Dec 2019 – Present · 11 months
                  Santa Clara


                  Senior Staff Engineer, Project Lead
                  Huawei
                  Jul 2012 – Oct 2019 · 7 years 4 months
                  Santa Clara
                  Big data analysis & machine learning for manufacturing, network and component
                  reliability solutions and performance optimization, areas include network hardware
                  failure prediction, root cause diagnosis, manufacturing and test optimization, network
                  KPIs monitoring and anomaly detection, etc. The solutions were deployed in multiple
                  business units.


https://www.linkedin.com/in/gang-chen-9501b312                                                                           1/7


                                                                                                              Exhibit 15, Page 6
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 8 of 59
10/2/2020                                        Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                   Join now    Sign in


            Gang Chen

                  Software Engineer at Silicon Test Solution Division
                  Mentor Graphics
                  Mar 2006 – Jul 2012 · 6 years 5 months
                  Develop new functionality for Design For Test (DFT) product FastScan/TestKompress,
                  features include DRC, false and multi-cycle path ATPG, power-aware design handling, etc

                  Hardware engineer
                  alcatel lucent shanghai bell
                  1999 – 2000 · 1 year




     Education
                  University of Iowa
                  PhD · Electrical & Computer Engineering
                  2000 – 2006


                  Shanghai Jiao Tong University
                  Master · Electrical Engineering
                  1996 – 1999


                  Shanghai Jiao Tong University
                  Bachelor · Electrical Engineering
                  1992 – 1996




     Patents
      Fault dictionaries for integrated circuit yield and quality analysis methods and
      systems
      Issued July 26, 2011 · United States · 7,987,442
https://www.linkedin.com/in/gang-chen-9501b312                                                                           2/7


                                                                                                              Exhibit 15, Page 7
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 9 of 59
10/2/2020                                        Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                   Join now    Sign in


            Gang Chen




      See patent


      Determining and analyzing integrated circuit yield and quality
      Issued March 31, 2009 · United States · 7,512,508

      Other inventors




      See patent


      Integrated circuit yield and quality analysis methods and systems
      Filed March 9, 2006 · United States

      Other inventors




      See patent




     Groups
                  Chinese Oversea Talent NETwork | ۞‫ٖۨڠࡢ | ֤ڠࡢ܃‬Ҁ




https://www.linkedin.com/in/gang-chen-9501b312                                                                           3/7


                                                                                                              Exhibit 15, Page 8
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 10 of 59
10/2/2020                                        Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                   Join now    Sign in


            Gang Chen



                  DFT {Design for Test | Design for Testability} GROUP



                  International Test Conference



                  Shanghai Jobs & Career Network ІࡢٖҀ޲Ѫͧ৉Ўъ‫א‬৊ࣸ



     Show 1 more group




     Recommendations
     A preview of what LinkedIn members have to say about Gang:



     “      I worked closely with Gang during his tenure at Mentor Graphics from 2006 through 2012,
            where he implemented multiple key features in our flagship TestKompress and FastScan
            products. Time and again, Gang proved to be a fast learner, able to quickly pick up any new
            area and code base that he needed to work with and contribute effective solutions. He is
            exceptionally hard working, productive, tests his code thoroughly, and collaborates well with
            his peers. I would not hesitate to recommend Gang for a software development role.


     1 person has recommended Gang


            Sign in to view




            View Gang’s full profile
             See who you know in common
https://www.linkedin.com/in/gang-chen-9501b312                                                                           4/7


                                                                                                              Exhibit 15, Page 9
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 11 of 59
10/2/2020                                               Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                          Join now     Sign in


            Gang Chen
              Sign in to view full profile




     People also viewed
                  David Liaw
                  Director, Supply Chain Management at NVIDIA
                  Santa Clara, CA

                  Jianping Yan
                  DFT Engineer at Google
                  San Jose, CA

                  Tony Pan
                  Semiconductor and Materials Eng Consultant
                  Saratoga, CA

                  Shi Lu
                  Software Engineer at NVIDIA
                  Sunnyvale, CA

                  Harpreet Khaira
                  Senior Pricing Analyst at NVIDIA
                  San Jose, CA

                  Ofer Shacham
                  Sr. Director of Silicon at Facebook
                  Los Altos, CA

                  Swarnali Ghosh Dastider
                  Assistant Professor | Construction Science and Management at Tuskegee University
                  St Louis, MO

                  Ryan Tally
                  DFT methodology engineer at Nvidia
                  San Jose, CA

                  Keith McKay
                  Flash Memory, SSD, Computational Storage
                  San Francisco Bay Area
https://www.linkedin.com/in/gang-chen-9501b312                                                                                   5/7


                                                                                                                     Exhibit 15, Page 10
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 12 of 59
10/2/2020                                         Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                    Join now     Sign in


            Gang Chen




     Others named Gang Chen
                  Gang Chen
                  Architect/Bestselling Author, LEED AP BD+C (GreenExamEducation.com) Director of Architectural
                  Service, ArchiteG, Inc.
                  Irvine, CA

                  GANG CHEN
                  Kingdee - Sales Account Manager
                  Shanghai, China

                  Gang Chen
                  Co-founder & CEO at WeGene
                  Shenzhen

                  Gang Chen
                  Engineering Manager at Amazon
                  Redmond, WA

                  Gang Chen
                  Austin, TX



     9778 others named Gang Chen are on LinkedIn


            See others named Gang Chen



     Add new skills with these courses
                          Artificial Intelligence Foundations: Thinking Machines




                          Azure Machine Learning Development: 1 Basic Concepts



https://www.linkedin.com/in/gang-chen-9501b312                                                                             6/7


                                                                                                               Exhibit 15, Page 11
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 13 of 59
10/2/2020                                        Gang Chen - Senior Engineer - NVIDIA | LinkedIn



                                                                                                   Join now     Sign in


            Gang Chen

                           Debugging C Code


            See all courses



     Gang’s public profile badge
     Include this LinkedIn profile on other websites


                     Gang Chen
                     Senior Engineer at NVIDIA


                Senior Engineer at NVIDIA


                University of Iowa


            View profile



            View profile badges




                  © 2020                                         About

     Accessibility                                               User Agreement

     Privacy Policy                                              Cookie Policy

     Copyright Policy                                            Brand Policy

     Guest Controls                                              Community Guidelines

     Language




https://www.linkedin.com/in/gang-chen-9501b312                                                                            7/7


                                                                                                              Exhibit 15, Page 12
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 14 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn



                                                                                                                       Join now      Sign in


            Roland Ryf




     Roland Ryf                                                                                   Bell Laboratories
     Distinguished member of technical staff at Nokia Bell
                                                                                                  ETH Zürich
     Labs
     Matawan, New Jersey · 271 connections


            Sign in to Connect




     About
     I did my Ph.D. in physics working on nonlinear optics and optical parallel processing. At Bell Labs,
     I have worked on a variety of projects like MEMS based large port-count optical cross-connect
     switches, high resolution optical wavelength filters, MEMS based infrared cameras, laser based
     microprojectors, multimode components and optical amplifiers, and numerous first experimental
     demonstration of long-distance high-capacity space-division multiplexed transmission over
     multimode fibers and coupled-core multicore fibers. I authored/co-authored over 250 journal and
     conference publications, I am co-inventor on over 50 patents, served as committee member for
     various conferences including the Conference on Lasers and Electro-Optics (CLEO) and the Optical
     Fiber Conference (OFC), and I am currently is Associate Editor of the IEEE/OSA Journal of
     Lightwave Technology.



     Activity
                             Recognizing Those Making a Difference in Engineering Education
https://www.linkedin.com/in/roland-ryf-10080312                                                                                                1/6


                                                                                                                                   Exhibit 15, Page 13
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 15 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn



                                                                                                                       Join now      Sign in


            Roland Ryf


     Experience
                  Bell Laboratories
                  20 years 6 months

                  Distinguished Member Of Technical Staff
                  May 2014 – Present · 6 years 6 months


                   Member Of Technical Staff
                   May 2000 – May 2014 · 14 years 1 month




     Education
                  ETH Zürich
                  Ph.D. · Physics
                  1995 – 2000


                  ETH Zürich
                  Master's degree equivalent · Physics
                  1990 – 1995


                  Neu Technikum Buchs, Switzerland
                  B.S. Equivalent · Electrical and Electronics Engineering
                  1987 – 1990




     Languages
      English
      Full professional proficiency


https://www.linkedin.com/in/roland-ryf-10080312                                                                                                2/6


                                                                                                                                   Exhibit 15, Page 14
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 16 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn



                                                                                                                       Join now      Sign in


            Roland Ryf
                           g      p               y


      French
      Professional working proficiency


      Spanish
      Elementary proficiency




     Groups
                  Optical Networking



                  Scientific Python



                  ETH Alumni (closed group)



                  Photonics


                  IEEE Photonics Society



                  ECOC 2013



     Show 2 more groups




https://www.linkedin.com/in/roland-ryf-10080312                                                                                                3/6


                                                                                                                                   Exhibit 15, Page 15
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 17 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn



                                                                                                                       Join now      Sign in


            Roland Ryf

            Get introduced

            Contact Roland directly


               Sign in to view full profile




     People also viewed
                  Kyle Guan
                  Research Scientist at Bell Labs
                  Holmdel, NJ

                  Dan Kushnir
                  Applied Mathematician
                  New Providence, NJ

                  Haoshuo Chen
                  Member of Technical Staff at Bell Laboratories
                  Holmdel, NJ

                  Jack Langerman
                  Deep Learning, ML, software engineer, interactivity designer, producer, and technical sorcerer.
                  Makes things that work.
                  New York, NY

                  Junho Cho
                  Member of Technical Staff at Bell Laboratories
                  Holmdel, NJ

                  Chrysa Papagianni
                  Network Research Scientist at Nokia Bell Labs
                  College Park, MD

                  Lakshman, TV
                  Nokia Bell Labs
                  Holmdel, NJ

                  Alex Duque

https://www.linkedin.com/in/roland-ryf-10080312                                                                                                4/6


                                                                                                                                   Exhibit 15, Page 16
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 18 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn



                                                                                                                       Join now      Sign in


            Roland Ryf

                  Highlands, NJ

                  Cuong Tran
                  MTS at Alcatel-Lucent
                  Holmdel, NJ

     Show more profiles



     Others named Roland Ryf
                  Roland Ryf
                  Liebefeld


                  Roland Ryf
                  --
                  Kloten

                  Roland Ryf
                  L.Ac at Natural healthcare center
                  Thousand Oaks, CA


     3 others named Roland Ryf are on LinkedIn


            See others named Roland Ryf



     Add new skills with these courses
                            Python Essential Libraries


                            Women Transforming Tech: Career Insights



                            Learning Verilog for FPGA Development



https://www.linkedin.com/in/roland-ryf-10080312                                                                                                5/6


                                                                                                                                   Exhibit 15, Page 17
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 19 of 59
10/2/2020                                    Roland Ryf - Distinguished Member Of Technical Staff - Bell Laboratories | LinkedIn


            See all courses                                                                                            Join now      Sign in


            Roland Ryf

     Include this LinkedIn profile on other websites


                     Roland Ryf
                     Distinguished member of technical staff at Nokia Bell Labs


                 Distinguished Member Of Technical Staff at Bell Laboratories


                 ETH Zürich


            View profile



            View profile badges




                  © 2020                                                       About

     Accessibility                                                             User Agreement

     Privacy Policy                                                            Cookie Policy

     Copyright Policy                                                          Brand Policy

     Guest Controls                                                            Community Guidelines

     Language




https://www.linkedin.com/in/roland-ryf-10080312                                                                                                6/6


                                                                                                                                   Exhibit 15, Page 18
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 20 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner




     Jack Jachner                                                                                 Alcatel-Lucent Enterprise
     Experienced Telecommunications Executive
                                                                                                  MIT
     San Francisco Bay Area · 500+ connections


            Sign in to Connect




     About
     Experienced at leadership of business initiatives and technical teams to drive innovation.
     Built and led teams of up to 40 staff in product launch, in R&D and in CTO Innovation Labs.
     Management and technology innovation experience at Alcatel-Lucent, T    Tellabs, Nortel.
     - Ph.D. & Masters in Comms. Eng. at MIT, first of 500 grads in Bach. of Eng. at McGill
     - Alcatel Corporate High Potential management grooming via CORE training program.
     - Alcatel Patent Award top achiever : 17 US patents granted to date, plus international
     - Frequent speaker at industry events – Google me!
     - US citizen, born and raised in Canada, fluent in English, French and Polish



     Articles by Jack
                                                       Article in Telecom Reseller on Hybrid Cloud
                                                       By Jack Jachner
                                                       July 11, 2017


https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   1/13


                                                                                                                                      Exhibit 15, Page 19
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 21 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner


                                                       By Jack Jachner
                                                       April 1, 2017




     Activity
                             Sometimes in this journey of life with personal and professional
                             responsibilities we forget to stop and reflect on how and where it all
                             started, and...
                             Liked by Jack Jachner




     Experience
                  Vice President Cloud, North America
                  Alcatel-Lucent Enterprise
                  Oct 2014 – Present · 6 years 1 month
                  San Francisco Bay Area
                  VP Cloud Business in North America Region
                  - Responsible for Business growth of Cloud Solutions for Unified Communications and
                  Data Networks
                  - Pioneered launch of OpenTouch Cloud with globally first partner and customer
                  - Initiated strategic relationship for co-development with key business partner.



     Education
                  MIT
                  Doctor of Science · Electrical Engineering & Computer Science
                  1985 – 1993
                  Digital Signal Processing with Dr. Harry Lee and Prof. Alan V. Oppenheim
                  Thesis: "High-Resolution Direction Finding in Multi-Dimensional Scenarios"

https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   2/13


                                                                                                                                      Exhibit 15, Page 20
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 22 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner


                  Data Communication Networks with Prof. Robert G. Gallager
                  Thesis: "Multiaccess Protocols for Variable Length Packets"
                  Enhanced random access ALOHA protocol for variable length data packets.

                  McGill University
                  Bachelor of Science · Electrical Engineering · 3.9 / 4.0
                  1978 – 1981
                  Honors Curriculum
                  Great Distinction in Electrical Engineering, University Scholar, Gold Medal.
                  Achieved highest GPA (3.9/4.0) out of 500 Engineering class of ' 81 graduates.



     Licenses & Certifications
                  Unconscious Bias
                  LinkedIn
                  Issued Jul 2020
                  See credential




     Patents
      System and method for representation of presentity presence states for contacts in
      a contact list
      Issued April 15, 2014 · United States · 8,701,017
      A presence system is provided with a communications device associated with a presentity that is
      capable of displaying a respective presentity presence state indicating a respective availability of
      the presentity as provided by a presence system to each contact on a contact list of the
      presentity.

      Other inventors




https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   3/13


                                                                                                                                      Exhibit 15, Page 21
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 23 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner



      See patent



      Issued February 18, 2014 · United States · 8,654,954
      A conferencing system enables conference participants to control external party access to an
      ongoing conference call by providing a conference server that includes a conference client
      operable to manage a conference call between conference participants, an interface operable to
      receive an instruction during the conference call that defines a policy to control external party
      access to the conference call and a processor for executing the conference client to initiate the
      conference call and...

      Show more


      Other inventors




      See patent


      Presence based DTMF signaling enablement of voice communication controller and
      method
      Issued July 30, 2013 · United States · 8,498,390
      A voice communication controller (e.g., private branch exchange (PBX)) is described herein which
      can automatically enable an outbound dual tone multi-frequency (DTMF) feature for one of it's
      extensions that is attached to a phone which belongs to a user while that user is or is likely to be
      participating in a session with an external DTMF communication system (e.g., a
      conference/collaboration bridge, an interactive voice response (IVR) system, or a voice mail
      system). This is desirable because...

      Show more


      See patent


https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   4/13


                                                                                                                                      Exhibit 15, Page 22
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 24 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner


      system includes a presence server for collecting and storing presence information on an
      information provider that provides an information service to users.

      See patent


      Calendar interface for digital communications
      Issued January 29, 2013 · United States · 8,364,760
      Information from communications is displayed in a calendar format. T Text from the
      communications is used to determine whether a scheduling entry should be created. If so, text
      from the communication is used to create a proposed calendar or to-do list entry, which can be
      saved, modified or canceled by the user. Information from a call log can be filtered and displayed
      in a calendar format.

      See patent


      Architecture for presence based transaction tracking across multiple devices and
      clients
      Issued August 7, 2012 · United States · 8,239,517
      A presence-based transaction tracking method and system for communicating transaction
      information over a data network in which a sensing device in a host network associated with a
      transaction publishes presence information associated with a sensed transaction state to a server.
      A watcher subscribes to the server for receiving the presence information in which a middleware
      application can enable a watcher access across disparate client messaging systems.

      See patent


      System and method for coupling an instant messaging session with a PBX call
      session
      Issued February 28, 2012 · United States · 8,126,130
      System and method for coupling an IM session with a PBX call session are described. One
      embodiment is a multimedia session manager system comprising a first controller for controlling
      telephony services to a plurality of terminals; and a second controller for controlling IM services
      to a plurality of user communications devices; and wherein, responsive to application of a private
      branch exchange ("PBX") service to a telephony call, the second controller automatically applies a
      corresponding IM...
https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   5/13


                                                                                                                                      Exhibit 15, Page 23
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 25 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner




      See patent



      Issued November 8, 2011 · United States · 8,055,707
      Information from communications is displayed in a calendar format. T Text from the
      communications is used to determine whether a scheduling entry should be created. If so, text
      from the communication is used to create a proposed calendar or to-do list entry, which can be
      saved, modified or canceled by the user. Information from a call log can be filtered and displayed
      in a calendar format.

      Other inventors




      See patent


      Presence based DTMF signaling enablement of voice communication controller and
      method
      Issued October 18, 2011 · United States · 8,041,015
      A voice communication controller (e.g., private branch exchange (PBX)) is described herein which
      can automatically enable an outbound dual tone multi-frequency (DTMF) feature for one of it's
      extensions that is attached to a phone which belongs to a user while that user is or is likely to be
      participating in a session with an external DTMF communication system (e.g., a
      conference/collaboration bridge, an interactive voice response (IVR) system, or a voice mail
      system). This is desirable because...

      Show more
https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   6/13


                                                                                                                                      Exhibit 15, Page 24
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 26 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



      See patent                                                                                                       Join now         Sign in


            Jack Jachner



      communication sessions by isolating audible input of the user from a select one of the telephonic
      communication sessions while providing audible output from each of the telephonic
      communication sessions to the user. The whisper feature can be further enhanced using a
      presence system that maintains presence information indicating the availability of the user. The
      presence system can enable the whisper...

      Show more


      See patent


      System and method for representation of user preference and policy in contact list
      Issued May 10, 2011 · United States · 7,941,752
      System and method for representing preference and policy in a contact list are described. One
      embodiment is a graphical user interface ("GUI") for displaying a directory of contacts of a user.
      The GUI comprises a list of contacts displayed in a first window of the GUI; for each contact in the
      list of contacts, a preference and policy category for the contact, wherein the preference and
      policy category for the contact is displayed in the first window of the GUI; and for each contact in
      the list...

      Show more


      Other inventors




      See patent


      Presence driven communication contacts
      Issued February 15, 2011 · Europe · 7,890,474
      A system, method and computer readable medium for presence driven communication contacts
      of presentities in a presence server in a presence system comprises searching a relational

https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   7/13


                                                                                                                                      Exhibit 15, Page 25
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 27 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner




      See patent



      Issued December 20, 2010 · United States · 7,856,478
      A presence system provides access to web services offered by presentities. The presence system
      includes a presence server for collecting and storing presence information on a presentity and
      providing the presence information to watchers of the presentity. The presence server further
      receives from the presentity web service invocation information providing access to one or more
      web services of the presentity. The presence server provides the web service invocation
      information of the presentity,...

      Show more


      See patent


      Voice terminal for dialing by name with presence
      Issued September 21, 2010 · United States · 7,801,284
      A voice terminal provides an enhanced dial-by-name feature using presence information
      indicating availability of subscribers. The voice terminal includes an input device configured to
      receive input from a user indicating directory search criteria for searching a directory of
      subscribers to identify those subscribers matching the input and a user interface operable to
      provide both a list of subscribers matching the input and presence information on each of the
      subscribers in the list.

      Other inventors




https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   8/13


                                                                                                                                      Exhibit 15, Page 26
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 28 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner




      See patent



      Issued March 9, 2010 · United States · 7,676,577
      Scalable presence distribution system and method are described. In one embodiment, a presence
      distribution system comprises a plurality of presence servers and a centralized management
      function for coordinating registration of a presentity with one or more of the plurality of presence
      servers.

      See patent


      Multiple access presence agent
      Issued March 9, 2010 · United States · 7,676,550
      A multiple access presence agent that collects and stores presence information on a presentity
      from presence contributors is configured to define access rules for each of the presence
      contributors, in which the access rules define respective rights and privileges of the presence
      contributors to the presence information of the presentity. The multiple access presence agent is
      further capable of authenticating one of the presence contributors to determine the access rules
      associated with that...

      Show more


      See patent


      Telephony/conference activity presence state
      Issued August 4, 2009 · United States · 7,570,752
      A presence system and method are described herein which infer a person's level of participation
      in a telephone call (e.g., multi-party conference call, one-on-one telephone call, collaboration
      session). In one embodiment, the presence system collects presence information about one or
      more activities of a person while they are also participating in a telephone call. The presence
      system aggregates and analyzes the collected presence information to determine a
      telephony/conference activity...

https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   9/13


                                                                                                                                      Exhibit 15, Page 27
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 29 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in

      SeeJack
          patent
              Jachner



     Honors & Awards
      Alcatel Patent Award for best individual patent performance for North America
      Alcatel
      2006




     Languages
      English
      Native or bilingual proficiency


      French
      Native or bilingual proficiency


      Polish
      Full professional proficiency




     Recommendations
     A preview of what LinkedIn members have to say about Jack:



     “      It was a great pleasure to work with Jack. In addition to being extremely sharp in the technical
            fields, Jack proved to be eager and skilled in tackling a rapidly expanding scope of
            responsibility at Tellabs. In short: Jack is a leader, motivator, doer, and a team player -
            whatever it takes to get the job done.


     1 person has recommended Jack


            Sign in to view



https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   10/13


                                                                                                                                      Exhibit 15, Page 28
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 30 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner

            Get introduced

            Contact Jack directly


               Sign in to view full profile




     People also viewed
                  Philippe Rhode
                  Software Lead Architect at Alcatel-Lucent Enterprise
                  Calabasas, CA

                  Laura Kirby
                  Sales Administration Manager at VMware
                  Greater Cleveland

                  Mark Truhlar
                  Hydrologic Technician at U.S. Geological Survey (USGS)
                  Rincon, GA

                  Cheri Petiprin-Dettmar
                  Looking for new job opportunities...
                  Carlsbad, CA

                  Stephen Clawson
                  Senior Software Engineer at Alcatel-Lucent Enterprise
                  Salt Lake City, UT

                  Lisa Simpson
                  VP Sales West and Canada
                  Los Angeles Metropolitan Area

                  Mike Mullarkey
                  Sr. Vice President Sales and Marketing, North America at Alcatel-Lucent Enterprise
                  Orland Park, IL

                  Stephanie Hsu


https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   11/13


                                                                                                                                      Exhibit 15, Page 29
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 31 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            Jack Jachner

                  Director of Cloud Infrastructure & Operations (SRE) at Alcatel-Lucent Enterprise
                  Greater Strasbourg Metropolitan Area

                  Daniel LESVENAN
                  --
                  Brest

     Show more profiles



     Add new skills with these courses
                           5G Technology Strategy: Next-Generation Mobile Networking




                           Learning Skype for Business


                           Customer Service: Creating Customer Value




            See all courses



     Jack’s public profile badge
     Include this LinkedIn profile on other websites


                    Jack Jachner
                    Experienced Telecommunications Executive


                 Vice President Cloud, North America at Alcatel-Lucent Enterprise


                 MIT


https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   12/13


                                                                                                                                      Exhibit 15, Page 30
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 32 of 59
10/2/2020                                 Jack Jachner - Vice President Cloud, North America - Alcatel-Lucent Enterprise | LinkedIn



                                                                                                                       Join now         Sign in


            View profile badges
            Jack Jachner




                  © 2020                                                       About

     Accessibility                                                             User Agreement

     Privacy Policy                                                            Cookie Policy

     Copyright Policy                                                          Brand Policy

     Guest Controls                                                            Community Guidelines

     Language




https://www.linkedin.com/in/jack-jachner-728b27                                                                                                   13/13


                                                                                                                                      Exhibit 15, Page 31
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 33 of 59
10/2/2020                                           Zhongjin Yang - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                        Join now     Sign in


            Zhongjin Yang




     Zhongjin Yang                                                                                Efficient Capital Management
     Dr. at Efficient Capital Management
                                                                                                  University of Oslo (UiO)
     Greater Chicago Area · 136 connections


            Sign in to Connect




     Experience
                  Senior Researcher
                  Efficient Capital Management
                  Aug 2003 – Mar 2012 · 8 years 8 months
                  working on quantifying professional traders, constructing diversified portfolios, and
                  analyzing investment risk in the investments of commodity, equity, and currency
                  exchange futures. He developed several quantitative ranking systems, designed a few
                  algorithms for computing optimization functions, and introduced some innovative
                  approaches to estimating risks of options and futures contracts.

                  Member of Technical Staff
                  Alcatel-Lucent
                  1997 – 2003 · 6 years
                  Worked on telecommunication.
                  11 granted patents and 8 published patents issued by the US Patent and Trademark
                  Office (USPTO).

https://www.linkedin.com/in/zhongjin-yang-91173a8                                                                                              1/5


                                                                                                                                   Exhibit 15, Page 32
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 34 of 59
10/2/2020                                           Zhongjin Yang - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                        Join now     Sign in


            Zhongjin Yang



                  NSERC International Fellow and Killam Postdoctoral Fellow
                  Dalhousie University
                  1992 – 1994 · 2 years
                  Superconductivity applications.

                  Visiting Scientist
                  University of Tokyo
                  1992 – 1992 · less than a year
                  Superconductivity materials.



     Education
                  University of Oslo (UiO)
                  Ph.D. · Physics
                  1988 – 1991


                  Institute of Metal Research, Academia Sinica
                  MS · Physics
                  1983 – 1986


                  Jilin University
                  BS · Physics
                  1978 – 1982




     Groups
                  The QUANTS Network - Institutional Trading Network



https://www.linkedin.com/in/zhongjin-yang-91173a8                                                                                              2/5


                                                                                                                                   Exhibit 15, Page 33
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 35 of 59
10/2/2020                                           Zhongjin Yang - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                        Join now     Sign in


            Zhongjin Yang

            Get introduced

            Contact Zhongjin directly


               Sign in to view full profile




     People also viewed
                  Nicholas Tackowiak
                  Software Engineer at Google
                  Greater Boston

                  Wangshen Xie
                  Quant Trader at Tower Research Capital
                  Greater Chicago Area

                  Robert Johnson
                  FPGA Designer
                  Randolph, NJ

                  Steven Thomas
                  Technical Lead
                  United States

                  Song Wang
                  Software Engineer at Tower Research Capital
                  New York City Metropolitan Area

                  Rich Gorman
                  Member of Technical Staff at InterDigital Communications
                  Warminster, PA

                  Donald Fleck
                  Member of Technical Staff at InterDigital Communications
                  Emmaus, PA

                  Darryl Kelley
                  Director IT at *
https://www.linkedin.com/in/zhongjin-yang-91173a8                                                                                              3/5


                                                                                                                                   Exhibit 15, Page 34
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 36 of 59
10/2/2020                                           Zhongjin Yang - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                        Join now     Sign in


            Zhongjin Yang


                  Charles (Sangcheol) Min
                  Sr. Quant Researcher, Partner at Allston Trading
                  New York City Metropolitan Area

     Show more profiles



     Others named Zhongjin Yang
                  ޽㒨ૡ
                  ‫ۈ‬৆ࣲ
                  Minhang District

                  ޽Зૡ
                  ௤঴‫ृݞ‬Ћ‫؟‬
                  Shenzhen

                  Zhongjin Yang
                  --
                  United States

                  ޽Зૡ
                  ગ‫ו‬௤঴П঒ - ࣊‫ࣔގ‬
                  Chengdu


     48 others named Zhongjin Yang are on LinkedIn


            See others named Zhongjin Yang



     Add new skills with these courses
                           Unreal Engine: Product Visualization



                           Tony Schwartz on Managing Your Energy for Sustainable High
                           Performance

https://www.linkedin.com/in/zhongjin-yang-91173a8                                                                                              4/5


                                                                                                                                   Exhibit 15, Page 35
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 37 of 59
10/2/2020                                           Zhongjin Yang - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                        Join now     Sign in


            Zhongjin Yang



                           Excel for Investment Professionals



            See all courses



     Zhongjin’s public profile badge
     Include this LinkedIn profile on other websites


                     Zhongjin Yang
                     Dr. at Efficient Capital Management


                University of Oslo (UiO)


            View profile



            View profile badges




                  © 2020                                                       About

     Accessibility                                                             User Agreement

     Privacy Policy                                                            Cookie Policy

     Copyright Policy                                                          Brand Policy

     Guest Controls                                                            Community Guidelines

     Language




https://www.linkedin.com/in/zhongjin-yang-91173a8                                                                                              5/5


                                                                                                                                   Exhibit 15, Page 36
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 38 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai




     Yigang Cai                                                                                 Nokia Bell Labs
     IEEE Fellow | ASME Fellow | Senior Research Scientist
                                                                                                Zhejiang University
     Greater Chicago Area · 382 connections


            Sign in to Connect




     About
     One of most prolific industry inventors. He filed a total of 1000+ patents, with 669 patents
     granted globally (including 196 US patents) (https://patents.justia.com/inventor/yigang-cai?
     page=1). Many of his inventions in wireless networks have been built into products and systems
     of 2G/3G/4G and 5G products of systems and networks, and deployed worldwide, including
     4G/LTE/IMS network system, 5G Machine Type Communications (MTC), Device-to-Device
     Communications, Unlicensed spectrum communications, 5G end-to-end architectures and use
     cases (both Access Networks and Core Networks), Network Slicing, etc., resulting in billions of
     dollars revenues in the last two decades.

     He contributed significantly to the wireless communication industry with his innovation and
     engineering leadership in 3G/4G/5G wireless product development and field network support,
     such as 4G LTE/IMS accounting/charging system, 3GPP core network eMTC architecture and
     solutions, LTE messaging systems, 4G/5G eMTC or LTE-M/Cat-M radio interface, 5G end-to-end
     architectures and use cases/verticals, resulting in many long-term industry solutions. One of his
     famous inventions (9 US patents filed) in 4G/5G LTE-M/Cat-M has led to dozens of thousand Cat-
     M base stations deployed in US and overseas.

https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            1/8


                                                                                                                                Exhibit 15, Page 37
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 39 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai



     He is IEEE fellow and ASME fellow.



     Activity
                             Over the past 17 weeks, our Linhart Public Relations team has done an
                             outstanding job of fostering client relationships and delivering results,
                             value...
                             Liked by Yigang Cai


                             Tutorial on Advanced Antenna Systems (AAS) for 5G Networks
                             https://lnkd.in/gVpQCGN
                             Liked by Yigang Cai



                             AT&T Earnings Down; Lower CAPEX for remainder of 2020, 5G
                             Uncertainty? https://lnkd.in/gzN2HfV
                             Liked by Yigang Cai



            Sign in to see all activity




     Experience
                  Senior Research Scientist
                  Nokia Bell Labs
                  Jan 2019 – Apr 2019 · 4 months
                  Naperville, IL
                  - 5G New Radio Interface
                  - 5G New Radio for IoT

https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            2/8


                                                                                                                                Exhibit 15, Page 38
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 40 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai

                  - 5G end-to-end architecture leadership program
                  - 5G use cases and verticals
                  - 5G New Radio Non-Orthogonal Multiple Access (NOMA) schemes
                  - 5G New Radio scheduler and DL control analysis
                  - 5G Network Slicing controls
                  - 5G dynamic QoS control and management

                  Distinguished Member Of Technical Staff
                  ALCATEL-LUCENT USA INC.
                  Jan 2007 – Dec 2013 · 7 years
                  Naperville, IL
                  - Lead System and Architecture Engineer in eMTC/LTE-M/CatM innovation, architecture
                  and system design
                  - Lead System and Architecture Engineer in 4G/LTE wireless
                  - Lead System and Architecture Engineer in CDMA wireless
                  - Lead System engineer for advanced messaging system (2G/3G/4G)
                  - Lead System engineer for 2G/3G/4G charging and accounting system

                  Distinguished Member Of Technical Staff
                  Lucent Technologies Bell Labs innovations
                  Mar 1996 – Dec 2006 · 10 years 10 months
                  Naperville, IL
                  - System enginner for Lucent flagship product 5ESS
                  - System enginner for Intelligent Network
                  - System enginner for Lucent flagship payment product SurePay
                  - System enginner for Intemediat Subsystem (IMS)

                  Member Of Technical Staff
                  AT&T Bell Laboratories
                  Nov 1995 – Feb 1996 · 4 months
                  Naperville, IL
                  - System enginner for 5ESS Intelleginet Network


https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            3/8


                                                                                                                                Exhibit 15, Page 39
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 41 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai

                  Research in flow-induced vibration, chaotical vibration, two-phase flows, meganetically-
                  elevated vehicles, satellite communications, reactor model boiler, etc.

                  Associate Professor
                  Zhejiang University (ZJU)
                  Jan 1982 – Apr 1989 · 7 years 4 months
                  Hangzhou, Zhejiang, China
                  Teaching assistant, lecturer and associate professor in Mechnical Engineering
                  Department.



     Education
                  Zhejiang University
                  BS, MS, PhD · Mechanical Engineering
                  1978 – 1987




     Volunteer Experience
                  IEEE ComSoc Volenteer
                  IEEE Communication Society
                  Jan 2003 – Dec 2013 · 11 years
                  Science and Technology
                  • IEEE Communication Society, Member of Board of Governors (2012-2013)
                  • IEEE Communication Society, Director of North American Region (NAR) (2012-2013)
                  • IEEE Communication Society, Global Coordinator of Distinguished Lecturer T
                                                                                             Tour
                  (DLT)/Distinguished Speaker Program (DSP) (2010-2011)
                  • IEEE Communication Society Exceptional Service Awards, 2009
                  • IEEE Communication Society, North American Region (NAR) Coordinator of
                  Distinguished Lecturer Tour (DLT) (2009-2011)
                  • IEEE Region 4...

https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            4/8


                                                                                                                                Exhibit 15, Page 40
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 42 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai



      Important Awards:
      • Nokia Top Inventor Awards (All Time Granted Patents), June, 2019
      • Nokia Top Inventor Awards (Inventions Submissions in 2018), June, 2019
      • IEEE Fellow (for innovations in high-speed wireless networks), 2018
      • Nokia Featured Top Inventor, April, 2018
      • Nokia Featured Top Inventor, November, 2016
      • Alcatel-Lucent Distinguished Inventor Award, June 20, 2013
      • Bell Labs Inventors Awards, October 18, 2011
      • Bell Labs Inventors Awards, October 21, 2010
      • IEEE Communication...

      Show more




            View Yigang’s full profile
            See who you know in common

            Get introduced

            Contact Yigang directly


               Sign in to view full profile




     People also viewed
                  Hong Liu
                  Distinguished Engineer
                  Palo Alto, CA

                  Shelley Rouse
                  Product Buyer at Kobelco Compressions America, Inc
                  Los Angeles Metropolitan Area


https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            5/8


                                                                                                                                Exhibit 15, Page 41
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 43 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai


                  Area Sales Manager LAX at UPS Supply Chain Solutions
                  San Clemente, CA

                  David Norris
                  Sales Application Engineer at Bermingham Controls, Inc.
                  Orange County, CA

                  Pete Koenig
                  Control Valves & Instrumentation Professional
                  San Juan Capistrano, CA

                  David Kelly
                  Chief Global Strategist, J.P. Morgan
                  New York City Metropolitan Area

                  Lily Pan
                  Student at Parsons School of Design - The New School
                  New York City Metropolitan Area

                  Robert Margolies
                  IoT Enthusiast and Software Engineer at Google
                  Jersey City, NJ

                  Ray Dalio
                  Co-Chief Investment Officer & Co-Chairman of Bridgewater Associates, L.P.
                  Westport, CT

     Show more profiles



     Others named Yigang Cai
                  嚁Т㇎
                  --
                  Chengdu

                  嚁㼪ө
                  ੧‫ ⨟ۈݺ‬- ૊ٖৼࢠक़௑௓঒ࣲ߄ஒҸ՛
                  Zunyi

https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            6/8


                                                                                                                                Exhibit 15, Page 42
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 44 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai


                  ӌߥ‫ ق‬- ӌ‫܉‬մ
                  Chengdu


     6 others named Yigang Cai are on LinkedIn


            See others named Yigang Cai



     Add new skills with these courses
                           5G Technology Strategy: Next-Generation Mobile Networking




                           Leadership: Practical Skills


                           Writing a Proposal


            See all courses



     Yigang’s public profile badge
     Include this LinkedIn profile on other websites


                    Yigang Cai
                    IEEE Fellow | ASME Fellow | Senior Research Scientist


                Zhejiang University


            View profile



            View profile badges

https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            7/8


                                                                                                                                Exhibit 15, Page 43
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 45 of 59
10/2/2020                                          Yigang Cai - Greater Chicago Area | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Yigang Cai


     Copyright Policy                                                        Brand Policy

     Guest Controls                                                          Community Guidelines

     Language




https://www.linkedin.com/in/yigang-cai-1b5255184                                                                                            8/8


                                                                                                                                Exhibit 15, Page 44
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 46 of 59
10/2/2020                                 John Abraira - Baylor University - Hankamer School of Business - Frisco, Texas | LinkedIn



                                                                                                                       Join now         Sign in


            John Abraira




     John Abraira                                                                                 Baylor University - Hankamer
                                                                                                  School of Business
     Frisco, Texas · 209 connections


            Sign in to Connect




     Education
                   Baylor University - Hankamer School of Business
                   Executive MBA · Business Administration and Management, General


                   Chapman University
                   Bachelor of Science Computer Science - Honors




     Recommendations
     A preview of what LinkedIn members have to say about John:



     “      John is an extremely detail oriented leader that sets aggressive goals for his team and
            motivates his team to exceed expectations. John attracts and retains excellent employees and
            has successfully managed several domestic and international organizations. I highly
            recommend John for operational leadership positions.



https://www.linkedin.com/in/johnabraira                                                                                                           1/4


                                                                                                                                      Exhibit 15, Page 45
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 47 of 59
10/2/2020                                 John Abraira - Baylor University - Hankamer School of Business - Frisco, Texas | LinkedIn



                                                                                                                       Join now         Sign in

            Sign in to view
             John Abraira




            View John’s full profile
             See who you know in common

             Get introduced

             Contact John directly


               Sign in to view full profile




     People also viewed

                   BL Procurement Manager, IP Optical Networks, NOKIA
                   Redwood City, CA

                   Amanda Lehr
                   Vice President of Alumni Relations at Pennington & Company
                   Charlotte Metro

                   Monsur Ahamed
                   IT Solution Designer at NSN - Nokia Solutions and Networks
                   McKinney, TX

                   Jeni Nalley Lane
                   Principal Engineer Systems Architect at T-Mobile
                   Lenexa, KS

                   Megin Gaenzler Duff
                   Project Manager, D6 Technical Consulting
                   Stantonsburg, NC

                   Edwin Hurtado
                   tech at Alcatel-Lucent
                   Los Angeles Metropolitan Area


https://www.linkedin.com/in/johnabraira                                                                                                           2/4


                                                                                                                                      Exhibit 15, Page 46
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 48 of 59
10/2/2020                                 John Abraira - Baylor University - Hankamer School of Business - Frisco, Texas | LinkedIn



                                                                                                                       Join now         Sign in


            John Abraira


                   Accomplished Software Engineer | Leverage Experience & Expertise to Design & Deliver Quality
                   Software
                   Keller, TX

                   Michael Cook
                   Fixed Networks − PSTN Transformation and Granite Services Engineer at Nokia
                   Collinsville, IL

                   Heather Harvey
                   Clinical Sales Representative at Stryker
                   Las Vegas Metropolitan Area

     Show more profiles



     Add new skills with these courses
                            Extending and Optimizing a Wi-Fi Network for Small Businesses




                            CompTIA Network+ (N10-007) Cert Prep: 2 The Physical Network




                            Aligning Customer Experience with Company Culture




            See all courses



     John’s public profile badge
     Include this LinkedIn profile on other websites

https://www.linkedin.com/in/johnabraira                                                                                                           3/4


                                                                                                                                      Exhibit 15, Page 47
                 Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 49 of 59
10/2/2020                                 John Abraira - Baylor University - Hankamer School of Business - Frisco, Texas | LinkedIn



                                                                                                                       Join now         Sign in


            John Abraira



            View profile



            View profile badges




                   © 2020                                                      About

     Accessibility                                                             User Agreement

     Privacy Policy                                                            Cookie Policy

     Copyright Policy                                                          Brand Policy

     Guest Controls                                                            Community Guidelines

      Language




https://www.linkedin.com/in/johnabraira                                                                                                           4/4


                                                                                                                                      Exhibit 15, Page 48
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 50 of 59
10/2/2020                                     Sarit Mukherjee - Greater New York City Area | Professional Profile | LinkedIn



                                                                                                                      Join now     Sign in


            Sarit Mukherjee




     Sarit Mukherjee
     Greater New York City Area · 500+ connections


            Sign in to Connect




     Activity
                            #equity #rbgforever #iitkgp #womeninstem #womeninscience my
                            medium article: Justice Ginsburg's struggles resonate with me since I
                            am...
                            Liked by Sarit Mukherjee


                            #Azure continues to grow, and now we're hiring in Altanta (virtually) -
                            across all levels: Software Engineers, Senior Software Engineers, and...
                            Liked by Sarit Mukherjee



                            We have been building our global network for more than a decade to
                            be prepared for a day like today. Our network is here to connect the
                            students to...
                            Liked by Sarit Mukherjee


            Sign in to see all activity

https://www.linkedin.com/in/sarit-mukherjee-082ab71?trk=people-guest_people_search-card                                                      1/5


                                                                                                                                 Exhibit 15, Page 49
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 51 of 59
10/2/2020                                     Sarit Mukherjee - Greater New York City Area | Professional Profile | LinkedIn



                                                                                                                      Join now     Sign in


            Sarit Mukherjee



     “      Sarit Mukherjee worked with me in the summer of 1986, as a trainee. He was with the CS
            Department at IIT, Kharagpur, and his superb intelligence and very high technical excellence
            produced solid work, leading to a publication during his tenure of less than two months, his
            topic of work was `Simulation of Dataflow Computer and some results’ Computer Science and
            Informatics, Journal of Computer Society of India, Vol 16, No 2, 1986, pp 9 – 19. We have been
            in academic and professional touch, ever since. I wish him all the best in his academic, research
            and personal life. Prof. Sugata Sanyal School of Technology & Computer Science Tata Institute
            of Fundamental Research Homi Bhabha Road, Mumbai-400005, INDIA
            Email:sanyals@gmail.com/sanyal@tifr.res.in URL: http://www.tifr.res.in/~sanyal


     1 person has recommended Sarit


            Sign in to view




            View Sarit’s full profile
             See who you know in common

             Get introduced

             Contact Sarit directly


               Sign in to view full profile




     People also viewed
                  Hans Woithe
                  Member of Technical Staff at Bell Labs
                  Piscataway Township, NJ

                  Alexei Ashikhmin
https://www.linkedin.com/in/sarit-mukherjee-082ab71?trk=people-guest_people_search-card                                                      2/5


                                                                                                                                 Exhibit 15, Page 50
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 52 of 59
10/2/2020                                     Sarit Mukherjee - Greater New York City Area | Professional Profile | LinkedIn



                                                                                                                      Join now     Sign in


            Sarit Mukherjee

                  Dunellen, NJ

                  Les Wu
                  Technical Manager at Nokia - Bell Laboratories
                  New Providence, NJ

                  Iraj Saniee
                  Head, Math & Algorithms Research Group, Bell Labs, NOKIA
                  New Providence, NJ

                  Manjiree Barve
                  Distinguished Member of Technical Staff at Nokia (formerly, Alcatel Lucent, AT&T Bell Labs)
                  Naperville, IL

                  Qingli Liu
                  Wireless Communications and Digital Signal Processing Engineer
                  DeBary, FL

                  Laurie Barsotti
                  Retired
                  Aurora, IL

                  RAM (GNANASAKARAN) RAMANAN
                  Distinguished Member of Technical Staff at Nokia
                  Kendall Park, NJ

                  Dan Wellington
                  Distinguished Member of Technical Staff at Nokia
                  Boulder, CO

     Show more profiles



     Others named Sarit Mukherjee
                  Sarit Mukherjee
                  Software Engineer at Wittybrains Software Pvt Ltd
                  Noida

                  Sarit Mukherjee
https://www.linkedin.com/in/sarit-mukherjee-082ab71?trk=people-guest_people_search-card                                                      3/5


                                                                                                                                 Exhibit 15, Page 51
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 53 of 59
10/2/2020                                     Sarit Mukherjee - Greater New York City Area | Professional Profile | LinkedIn



                                                                                                                      Join now     Sign in


            Sarit Mukherjee

                  Assistant Professor at Sri Sri University
                  Baduria

                  Sarit Mukherjee
                  Deputy Manager, Software engineer- R&D, Pinnacle Infotech Solutions
                  West Bengal, India


     8 others named Sarit Mukherjee are on LinkedIn


            See others named Sarit Mukherjee



     Add new skills with these courses
                           Computer Science Principles: Digital Information




                           Tips for Better Business Writing



                           Programming Foundations: Conducting Code Reviews




            See all courses



     Sarit’s public profile badge
     Include this LinkedIn profile on other websites


                   Sarit Mukherjee



            View profile

https://www.linkedin.com/in/sarit-mukherjee-082ab71?trk=people-guest_people_search-card                                                      4/5


                                                                                                                                 Exhibit 15, Page 52
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 54 of 59
10/2/2020                                     Sarit Mukherjee - Greater New York City Area | Professional Profile | LinkedIn



            View profile badges                                                                                       Join now     Sign in


            Sarit Mukherjee

                                                                             About

     Accessibility                                                           User Agreement

     Privacy Policy                                                          Cookie Policy

     Copyright Policy                                                        Brand Policy

     Guest Controls                                                          Community Guidelines

     Language




https://www.linkedin.com/in/sarit-mukherjee-082ab71?trk=people-guest_people_search-card                                                      5/5


                                                                                                                                 Exhibit 15, Page 53
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 55 of 59
10/2/2020                                        Tejas Naik - Jersey City, New Jersey | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Tejas Naik




     Tejas Naik
     Jersey City, New Jersey · 322 connections


            Sign in to Connect




     Activity
                           View my verified achievement from Harvard Business Publishing.
                           Liked by Tejas Naik




                           View my verified achievement from Scaled Agile Inc.
                           Shared by Tejas Naik




                           View my verified achievement from Pragmatic Institute.
                           Liked by Tejas Naik




            Sign in to see all activity

https://www.linkedin.com/in/tejas-naik-7645a74/%7Bcountry%3Dde%2C+language%3Dde%7D?trk=people-guest_profile-result-card_result-card_full-c…   1/5


                                                                                                                                Exhibit 15, Page 54
               Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 56 of 59
10/2/2020                                        Tejas Naik - Jersey City, New Jersey | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Tejas Naik

                 LinkedIn
                 Issued Aug 2019
                 See credential


                 Certified SAFe® 5 Agilist
                 Scaled Agile, Inc.
                 Issued Aug 2020 · Expires Aug 2021
                 Credential ID 70799609-5967
                 See credential




            View Tejas’ full profile
            See who you know in common

            Get introduced

            Contact Tejas directly


              Sign in to view full profile




     People also viewed
                 Sateesh Chennagiriyappa, PMP, CSM®
                 Bank of America - Technology
                 New York City Metropolitan Area

                 Wazida Ara
                 Product Manager at S&P Global Ratings
                 New York, NY

                 Kathiresan Balakrishnan
                 Strategic Lead, Automation & Performance Engineering QA
                 New York City Metropolitan Area
https://www.linkedin.com/in/tejas-naik-7645a74/%7Bcountry%3Dde%2C+language%3Dde%7D?trk=people-guest_profile-result-card_result-card_full-c…   2/5


                                                                                                                                Exhibit 15, Page 55
               Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 57 of 59
10/2/2020                                        Tejas Naik - Jersey City, New Jersey | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Tejas Naik
                                      p
                 SR Director, QA at S&P Global Market Intelligence
                 New York City Metropolitan Area

                 Anshul Chhabra
                 Head of Identity, Integration, Data and Enterprise Architecture (IT)
                 Tempe, AZ

                 Shivam Gupta
                 Staff System Engineer at Walmart Labs DC Metro
                 Reston, VA

                 Samant Kumar
                 Team Lead at S&P Global
                 Jersey City, NJ

                 Gurpreet Kaur, CSM
                 Technical Project Manager at Dun and Bradstreet
                 Los Angeles Metropolitan Area

                 Kumar Basavalingaiah
                 Quality Analyst at Accenture
                 Westerville, OH

     Show more profiles



     Others named Tejas Naik
                 Tejas Naik
                 Studied at Savitribai Phule Pune University
                 Maharashtra, India

                 Tejas Naik
                 Thought Leadership | Digital Transformation | Architecture | DevOps | Customer Success
                 Atlanta Metropolitan Area

                 Tejas Naik
                 Work as Design Engineer At "Invensys CAD Solutions"., BE Mechanical
                 Nasik

https://www.linkedin.com/in/tejas-naik-7645a74/%7Bcountry%3Dde%2C+language%3Dde%7D?trk=people-guest_profile-result-card_result-card_full-c…   3/5


                                                                                                                                Exhibit 15, Page 56
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 58 of 59
10/2/2020                                        Tejas Naik - Jersey City, New Jersey | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Tejas Naik


                  Senior Research Scientist at Indian Institute of Technology, Bombay
                  Mumbai


     142 others named Tejas Naik are on LinkedIn


            See others named Tejas Naik



     Add new skills with these courses
                           Nail Your Software Tester Interview



                           Software Testing Foundations: Test Management




                           Software Testing: Tools


            See all courses



     Tejas’ public profile badge
     Include this LinkedIn profile on other websites


                   Tejas Naik



            View profile



            View profile badges




                  © 2020                                                    Ab    t
https://www.linkedin.com/in/tejas-naik-7645a74/%7Bcountry%3Dde%2C+language%3Dde%7D?trk=people-guest_profile-result-card_result-card_full-c…   4/5


                                                                                                                                Exhibit 15, Page 57
                Case 6:20-cv-00454-ADA Document 31-18 Filed 10/02/20 Page 59 of 59
10/2/2020                                        Tejas Naik - Jersey City, New Jersey | Professional Profile | LinkedIn



                                                                                                                     Join now     Sign in


            Tejas Naik

     Guest Controls                                                         Community Guidelines

     Language




https://www.linkedin.com/in/tejas-naik-7645a74/%7Bcountry%3Dde%2C+language%3Dde%7D?trk=people-guest_profile-result-card_result-card_full-c…   5/5


                                                                                                                                Exhibit 15, Page 58
